UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2121



DONALD C. MARRO,

                                              Plaintiff - Appellant,

          versus


CROSSCHECK, INCORPORATED,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-04-147)


Submitted:   December 16, 2004         Decided:     December 20, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald C. Marro, Appellant Pro Se. Jane Saindon Dudley, WHITEFORD,
TAYLOR & PRESTON, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Donald C. Marro appeals from the district court’s order

dismissing his complaint for failure to state claims for defamation

and for violations of the Fair Debt Collection Practices Act, 15

U.S.C. §§ 1692-1692o (2000).   We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.   See Marro v. Crosscheck, Inc., No. CA-04-

147 (E.D. Va. filed Aug. 6, 2004 & entered Aug. 11, 2004).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -